Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 1 of 27



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.:

     ROLANDO LUIS,
     and other similarly situated individuals,

            Plaintiff,

     v.

     VMSB, LLC
     d/b/a CASA CASUARINA
     d/b/a GIANNI’S

           Defendant,
     ________________________________/


                                           COMPLAINT

            The Plaintiff ROLANDO LUIS, by and through undersigned counsel, hereby sues

     Defendant VMSB, LLC d/b/a CASA CASUARINA, d/b/a GIANNI’S, on the grounds set

     forth herein.

                                          INTRODUCTION

             1. This is an action by Plaintiff ROLANDO LUIS under the Age Discrimination

                 in Employment Act, 29 U.S.C. 623 (ADEA), as amended, and the Florida Civil

                 Rights Act of 1992 (FCRA), Florida Statute Section 760, to redress the injury

                 done to Plaintiff by the Defendant’s discriminatory treatment based on his

                 Age.

                                   JURISDICTION AND VENUE

             2. This is an action for damages brought in excess of $15,000.00 exclusive of

                 interest, attorney’s fees, and costs.
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 2 of 27



           3. This action is authorized and instituted under the Age Discrimination in

              Employment Act, 29 U.S.C. 623 (ADEA), as amended, and the Florida Civil

              Rights Act of 1992 (FCRA), Florida Statute Section 760.

           4. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331

              and §1343. Plaintiff invokes this Court’s supplemental and pendant

              jurisdiction over Plaintiff’s state law claims because they arise out of the same

              nucleus of operative facts as the federal case, and according to 28 U.S.C.

              §§1332 and 1367.

           5. The venue of this action is properly placed in the Southern District of Florida,

              Miami Division, according to 28 U.S.C. §1391(b), since the employment

              practices hereafter alleged to be unlawful, were committed in Miami-Dade

              County, within the jurisdiction of this Honorable Court.

                                            PARTIES

           6. The Plaintiff ROLANDO LUIS is a resident of Miami-Dade County, who was

              employed by the Defendant and is a member of certain protected classes of

              persons because of his Age. Plaintiff’s complete name is Rolando Luis

              Castillo.

           7. Corporate Defendant VMSB, LLC d/b/a CASA CASUARINA, d/b/a

              GIANNI’S (hereinafter, “CASA CASUARINA”, or Defendant), is a profit

              corporation authorized to conduct business in the State of Florida, in Miami-

              Dade County, Florida, and within the jurisdiction of this Court.




                                         Page 2 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 3 of 27



           8. At all relevant times, Defendant has continuously been an employer engaged

              in an industry affecting commerce under Section 701(b), (g), and (h) of Title

              VII, 42 U.S.C. § 2000e (b), (g), and (h).

           9. At all relevant times, Defendant CASA CASUARINA has continuously had at

              least 20 employees.

                               PROCEDURAL REQUIREMENTS

           10. All conditions precedent for this action has been fulfilled. On or about August

              15, 2019, Plaintiff ROLANDO LUIS dual-filed his Charge of Discrimination

              with the EEOC, and with the Florida Commission on Human Relations within

              300 days of the alleged violation. To date, over six (6) months have passed

              since the filing of the complaints. On or about April 23, 2020, the U.S. Equal

              Employment Opportunity Commission, on request, issued to Plaintiff a Notice

              of Right To Sue concerning such charge of discrimination. The Plaintiff

              received this document on or about April 28, 2019. Consequently, the present

              Complaint is being filed within 90 days from the Plaintiff’s receipt of the

              “Dismissal and Notice of Rights”.

           11. This “Notice of Right To Sue” was issued under the name of Luis R. Castillo,

              Plaintiff’s correct name is Rolando Luis Castillo, being Rolando his first name

              and Luis his last name. See composite Exhibit “A.”

                                      STATEMENT OF FACTS

           12. The Plaintiff ROLANDO LUIS Plaintiff is a 56 years old male of Cuban

              National Origin. Plaintiff ROLANDO LUIS is a member of a protected class

              under the Age Discrimination in Employment Act, 29 U.S.C. 623 (ADEA). As



                                         Page 3 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 4 of 27



              amended, and the Florida Civil Rights Act of 1992 (FCRA), Florida Statute

              Section 760, because of his Age, and because of his participation in protected

              activities within the meaning of federal and state law.

           13. The Defendant CASA CASUARINA is an Italian/Mediterranean restaurant

              located at 1116, Ocean Drive, Miami Beach, Florida 33139, where the Plaintiff

              worked.

           14. Defendant CASA CASUARINA employed ROLANDO LUIS as a non-

              exempted, hourly, full-time restaurant employee, from on or about October 26,

              2016, through approximately July 29, 2019, or 144 weeks.

           15. The Plaintiff had duties as a prep cook, and his last wage rate was $13.00 an

              hour.

           16. The Defendant CASA CASUARINA also employed Plaintiff’s brother, 52-

              year-old Raimundo Ruiz Castillo, from March 3, 2015, to March 15, 2019, or

              155 weeks. Raimundo Ruiz Castillo held the same position as a prep cook and

              worked under the same supervision as Plaintiff ROLANDO LUIS.

           17. Throughout his employment with the Defendant, the Plaintiff performed his

              duties in an exemplary fashion. The Plaintiff possessed all the required skills,

              training, and qualifications for the job in question, and performed his duties

              without significant issue or controversy.

           18. However, during his employment with Defendant, the Plaintiff experienced

              unlawful discrimination and harassment based on his Age. Plaintiff suffered

              retaliation because he complained about Age discrimination. Plaintiff also




                                         Page 4 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 5 of 27



              suffered third-party retaliation based on his brother’s protected activities under

              ADEA and Florida Civil Rights Act, Chapter 760, Fl Statutes, (FCRA).

           19. Defendant CASA CASUARINA engaged in unlawful employment practices,

              in violation of Sections 4(a)(1) and (d) of the ADEA, 29 U.S.C. §623(a) and

              (d), and in violation of the Florida Civil Rights Act, Chapter 760, Fl Statutes,

              (FCRA).

           20. Specifically, Plaintiff alleges that as soon as Chef Walter Mancini began to

              work at the restaurant, on or about the first days of March 2019, he began to

              discriminate against Plaintiff and his brother Raimundo Ruiz Castillo based on

              their Age.

           21. Chef Walter Mancini harassed Plaintiff and his brother by stating: “You are

              too old and slow to work in this kitchen”, and other unwelcome age-related

              remarks. Those age-related negative remarks were directed to Plaintiff and his

              brother. Chef Walter Mancini made this and other unwelcome remarks about

              Plaintiff’s age daily.

           22. The Chef Walter Mancini subjected Plaintiff and his brother to excessive

              surveillance and job scrutiny, and he monitored every movement or activity of

              them. Then the Chef would criticize the work performed by Plaintiff and his

              brother. Chef Walter Mancini looked for reasons to scream at Plaintiff and his

              brother humiliating them in front of all their co-workers.

           23. On or about March 8, 2019, Plaintiff’s brother Raimundo Ruiz Castillo

              opposed to the wrongful conduct of Chef Walter Mancini and demanded the

              Chef to stop his harassment.



                                         Page 5 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 6 of 27



           24. On the same date, Plaintiff ROLANDO LUIS also opposed to the

              discriminatory conduct of Chef Walter Mancini and demanded him to stop his

              age-related discriminatory remarks directed to him and his brother.

           25. These complaints constituted protected activity under the Age Discrimination

              in Employment Act, (ADEA)29 U.S.C. 623 (d).

           26. On or about March 15, 2019, or one week later, Plaintiff’s brother, Raimundo

              Ruiz Castillo was fired in retaliation for his complaint about Age

              discrimination.

           27. After his brother was fired, the Plaintiff continued working under stressful

              circumstances, knowing that he could be fired next.

           28. On or about March 28, 2019, Plaintiff’s brother, Raimundo Ruiz Castillo, filed

              an FLSA lawsuit against the Defendants, and on or about April 01, 2019, he

              also filed a Charge of Age Discrimination with the U.S Equal Employment

              Opportunity Commission (EEOC).

           29. When the Defendant discovered that Plaintiff’s brother had filed his charge of

              Discrimination, it retaliated against Plaintiff.

           30. The Plaintiff suffered increased discrimination and harassment because of his

              association with someone who had participated in the protected activity of

              filing an EEOC charge under ADEA. The Plaintiff was penalized because his

              brother exercised his rights under ADEA. Therefore, Plaintiff suffered third-

              party retaliation.




                                          Page 6 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 7 of 27



           31. The Age-related Charge of Discrimination filed against the Defendant did not

              deter Chef Walter Mancini from continuing his discrimination and harassment

              based on Age, against the Plaintiff.

           32. Plaintiff was subjected to different terms and conditions of employment, he

              was unfairly reprimanded, Plaintiff’s work was closely scrutinized more than

              that of other employees, without justification and then he was accused of poor

              performance.

           33. Furthermore, Chef Walter Mancini repeatedly threatened Plaintiff with the

              reduction of his working hours and with his termination. The Chef did not

              approve anything Plaintiff did and angrily yelled at him, but he did not explain

              to the Plaintiff what he was doing wrong.

           34. The Plaintiff needed his employment, then he continued working very hard

              without any further complaints and suffering the retaliatory harassment and

              hostile working environment because of his Age. The Chef Walter Mancini

              showed open hostility towards the Plaintiff and he lived in fear of losing his

              job.

           35. The harassment of Chef Walter Mancini was so severe and pervasive that

              created for Plaintiff a hostile working environment. The Plaintiff felt harassed,

              unwelcome, uncomfortable, humiliated, and intimidated in his place of work.

              Plaintiff knew that Chef Walter Mancini was trying to fire him, but he did not

              complain in fear of precipitating his termination.




                                         Page 7 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 8 of 27



           36. Plaintiff knew that Chef Walter Mancini, his harasser, was his superior and

              that he was an individual with the power to alter and determine his working

              conditions. Plaintiff remembered what happened to his brother.

           37. On or about July 15, 2019, Defendant escalated his harassment, and Plaintiff’s

              working hours were reduced from more than 40 weekly to about 24 hours per

              week, without any explanation.

           38. On or about July 29, 2019, Plaintiff talked to Chef Walter Mancini, and he

              requested more working hours, but the Chef refused to give Plaintiff his full-

              time hours back.

           39. Plaintiff complained and told Chef Walter Mancini that he was suffering

              discrimination and retaliation because he and his brother complained about

              Age discrimination. Plaintiff also stated that he was suffering double

              retaliation, and that Defendant was punishing him because he complained

              about Age discrimination and because his brother had filed a Charge of

              Discrimination against Defendant.

           40. This complaint constituted protected activity under Federal and State law.

           41. Immediately after this complaint, the Plaintiff was fired by the Defendant

              using pretextual reasons.

           42. On or about July 29, 2019, Plaintiff was fired by the Defendant, and Plaintiff’s

              termination was directly and proximately caused by Defendant’s unjustified

              discrimination and retaliation against Plaintiff because he complained of

              unlawful age discrimination and harassment and because his brother engaged

              in protected activities, in violation of both Federal and State Laws.



                                          Page 8 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 9 of 27



           43. Moreover, Plaintiff’s termination came just in temporal proximity after

              Plaintiff’s engaged in protected on the same day, July 29, 2019.

           44. As a direct and proximate result of Defendant’s intentional and willful actions,

              the Plaintiff has been damaged. The Plaintiff suffered serious economic losses

              as well as mental pain and suffering, which was detrimental to the Plaintiff’s

              health.

           45. The Plaintiff was fired by the Defendant, and the Plaintiff’s termination was

              directly and proximately caused by the Defendant’s unlawful discrimination

              and harassment on basis of Age, in violation of both Federal and State Laws.

                                     COUNT I:
      VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
         1967, 29 U.S.C. § 623 (ADEA): DISCRIMINATION BASED ON AGE

           46. Plaintiff ROLANDO LUIS re-adopts every factual allegation as stated in

              paragraphs 1-45 above as if set out in full herein.

           47. The Plaintiff is a member of a protected class under the Age Discrimination in

              Employment Act of 1967, as amended, 29 U.S.C. §623 (d).

           48. Defendant CASA CASUARINA employed Plaintiff ROLANDO LUIS as a

              non-exempted, hourly, full-time restaurant employee, from on or about March

              03, 2015, through approximately March 15, 2019, or more than 4 years.

           49. Defendant CASA CASUARINA employed ROLANDO LUIS as a non-

              exempted, hourly, full-time restaurant employee, from on or about October 26,

              2016, through approximately July 29, 2019, or 144 weeks

           50. The Plaintiff was a full-time, prep cook. At the time of his termination,

              Plaintiff’s wage-rate was $13.00 an hour.



                                          Page 9 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 10 of 27



            51. At all times material hereto, the Employer/Defendant CASA CASUARINA

               failed to comply with the Age Discrimination in Employment Act, as amended,

               29 U.S.C. § 623 (a) et seq., which states, “It shall be unlawful for an employer:

               (1) to fail or refuse to hire or to discharge any individual, or otherwise to

               discriminate against any individual with respect to his compensation, terms,

               conditions, or privileges of employment, because of such individual's age; (2)

               to limit, segregate, or classify his employees in any way which would deprive

               or tend to deprive any individual of employment opportunities or otherwise

               adversely affect his status as an employee, because of such individual's age; or

               (3) to reduce the wage rate of any employee in order to comply with this

               chapter.”

            52. The discrimination of Plaintiff by Defendant was caused by the Defendant

               being aware of the Plaintiff’s age, to wit: 56 years of age at the time of his

               termination.

            53. The discrimination of Plaintiff ROLANDO LUIS by Defendant CASA

               CASUARINA was caused by the Defendant being aware of the Plaintiff’s

               Age.

            54. At all relevant times aforementioned, including the time of discrimination, the

               Defendant      was   aware     that   Plaintiff   ROLANDO     LUIS     was    56

               years old.

            55. At the time of the unlawful discrimination, the Plaintiff did perform and excel

               at the performance of the essential functions assigned to him by the Defendant.

               The Plaintiff was qualified for the position apart from his apparent Age.



                                            Page 10 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 11 of 27



            56. The Defendant is a sophisticated employer who has actual knowledge of the

               requirements of the Age Discrimination in Employment Act of 1967, as

               amended.

            57. The failure of the Defendant to adhere to the mandates of the Act was willful

               and its violations of the provisions of the Act were willful.

            58. Defendant, through its practices and policies as an employer, willfully, and

               with malicious or reckless disregard of Plaintiff’s federally protected rights,

               discriminated against Plaintiff on account of his Age in violation of the Act

               with respect to its decision to treat Plaintiff different from other employees.

            59. The Plaintiff was fired by the Defendant and the Plaintiff’s termination from

               employment was directly and proximately caused by the Defendant’s

               unjustified discrimination against Plaintiff because he was 56 years old, in

               violation of the Act.

            60. At the time of the Defendant’s termination of his employment, the Plaintiff did

               perform and excel at the performance of the essential functions of his position.

            61. Any alleged nondiscriminatory reason for the termination of the Plaintiff’s

               employment asserted by Defendant CASA CASUARINA is a mere pretext for

               the actual reasons for the termination from employment, Plaintiff’s Age and

               complaints related to the unlawful acts of discrimination and harassment.

            62. The Defendant’s actions were malicious and were recklessly indifferent to the

               Plaintiff’s rights protecting a person from discrimination due to his age. The

               discrimination based on Age constitutes unlawful discrimination.




                                          Page 11 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 12 of 27



             63. As a direct and proximate result of the Defendant’s intentional conduct,

                  Plaintiff suffered serious economic losses as well as mental pain and suffering.

             64. Defendant, CASA CASUARINA is subject to vicarious liability for the actions

                  of its agents because it failed to take adequate remedial measures to halt the

                  discrimination, harassment, hostile working environment, and retaliation to

                  which Plaintiff was subjected to despite Defendant’s knowledge that such

                  discrimination, harassment, and retaliation was occurring.

             65. Plaintiff has retained the law offices of the undersigned attorney to represent

                  him in this action and is obligated to pay reasonable attorney’s fees and costs.

                                       PRAYER FOR RELIEF

     WHEREFORE, Plaintiff ROLANDO LUIS respectfully requests that this court order the

     following:

        A. Grant a permanent injunction enjoining Defendant CASA CASUARINA its

            officers, successors, assignees, and all persons in active concert or participation

            with it, from engaging in any employment practice which discriminates based on

            Age.

        B. Reinstate Plaintiff to the same position he held before the retaliatory personnel

            action, or to an equivalent position.

        C. Reinstate full fringe benefits and seniority rights to Plaintiff.

        D. Order Defendant CASA CASUARINA to make Plaintiff whole, by compensating

            Plaintiff for lost wages, benefits, including front pay, back pay with prejudgment

            interest and other remuneration for mental pain, anguish, pain and humiliation from

            employment termination due to his age.



                                            Page 12 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 13 of 27



        E. For a money judgment representing prejudgment interest.

        F. Award any other compensation allowed by law including attorney’s fees and further

            demands a trial by jury on all issues so triable.

                                     JURY TRIAL DEMAND

     Plaintiff ROLANDO LUIS demands a trial by jury on all issues triable as of right by a jury.



                                COUNT II:
          RETALIATION IN VIOLATION OF THE AGE DISCRIMINATION IN
              EMPLOYMENT ACT OF 1967, 29 U.S.C. § 623 (d) (ADEA):
                       ANTI-RETALIATION PROVISION

             66. Plaintiff ROLANDO LUIS re-adopts every factual allegation as stated in

                 paragraphs 1-45 above as if set out in full herein.

             67. Defendant CASA CASUARINA employed ROLANDO LUIS as a non-

                 exempted, hourly, full-time restaurant employee, from on or about October 26,

                 2016, through approximately July 29, 2019, or 144 weeks.

             68. The Defendant CASA CASUARINA also employed Plaintiff’s brother,

                 Raimundo Ruiz Castillo, from March 3, 2015, to March 15, 2019, or 155

                 weeks. Raimundo Ruiz Castillo held the same position as a prep cook and

                 worked under the same supervision as Plaintiff ROLANDO LUIS.

             69. At all times material hereto, the Employer/Defendant failed to comply with the

                 Age Discrimination in Employment Act of 1967, 29 U.S.C. §623 (d), which

                 states, “It shall be unlawful for an employer to discriminate against any of his

                 employees or applicants for employment,…because such individual,… has

                 opposed any practice made unlawful by this section, or because of such

                 individual,… has made a charge, testified, assisted, or participated in any

                                            Page 13 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 14 of 27



               manner in an investigation, proceeding, or litigation under this chapter”

               (emphasis added).

            70. The Defendant CASA CASUARINA is a sophisticated employer who has

               actual knowledge of the requirements of the Age Discrimination in

               Employment Act of 1967, which specifically makes it unlawful to retaliate

               against employees who oppose or participate in statutorily protected activity.

            71. The failure of the Defendant to adhere to the mandates of the Act was willful

               and its violations of the provisions of the Act were willful.

            72. During their time of employment with Defendant CASA CASUARINA,

               Plaintiff ROLANDO LUIS and his brother Raimundo Ruiz Castillo suffered

               discrimination and harassment based on their Age.

            73. Since Chef Walter Mancini arrived to work at CASA CASUARINA, he

               subjected the Plaintiff and his brother to discriminatory treatment and

               harassment because of their Age.

            74. On or about March 8, 2019, Plaintiff opposed to the conduct of Chef Walter

               Mancini. The Plaintiff and his brother confronted the Chef directly and

               demanded him to stop his discriminatory remarks about their Age.

            75. This complaint constituted protected activity under the Age Discrimination in

               Employment Act, 29 U.S.C. 623 (ADEA).

            76. The Plaintiff’s brother, Raimundo Ruiz Castillo was fired the following week,

               March 15, 2019. After his termination, Raimundo Ruiz Castillo filed a Charge

               of Age Discrimination with the EEOC on or about April 01, 2019.




                                         Page 14 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 15 of 27



            77. Upon the termination of his brother, and the subsequent filing of his FLSA

               lawsuit and Charge of Discrimination, Defendant retaliated against Plaintiff.

            78. The Plaintiff suffered increased discrimination, harassment, and retaliation

               because of his association with someone who had participated in the protected

               activity of filing an EEOC charge under ADEA.

            79. The Age-related Charge of Discrimination filed against the Defendant did not

               deter Chef Walter Mancini from continuing his Age-related discrimination and

               harassment against Plaintiff.

            80. The Plaintiff was penalized and retaliated against because his brother exercised

               his rights under ADEA. Therefore, Plaintiff suffered third-party retaliation.

            81. Plaintiff was subjected to different terms and conditions of employment, he

               was unfairly reprimanded, Plaintiff’s work was closely scrutinized more than

               that of other employees, without justification and then he was accused of poor

               performance.

            82. Furthermore, Chef Walter Mancini repeatedly threatened Plaintiff with the

               reduction of his working hours and with his termination.

            83. The harassment of Chef Walter Mancini was so severe and pervasive that

               created a hostile working environment for the Plaintiff.

            84. On or about July 15, 2019, Defendant escalated his harassment and retaliatory

               conduct, and Plaintiff’s working hours were reduced from more than 40

               weekly to about 24 hours per week.

            85. On or about July 29, 2019, complained about the reduction of his working

               hours, and he complained about discrimination, harassment, and retaliation.



                                          Page 15 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 16 of 27



            86. Plaintiff complained and told Chef Walter Mancini that he was suffering

               discrimination and retaliation because he and his brother complained about

               Age discrimination. Plaintiff also stated that he was suffering double

               retaliation, and that Defendant was punishing him because he complained

               about Age discrimination and because his brother had filed a Charge of

               Discrimination against Defendant.

            87. This complaint constituted protected activity under the Age Discrimination in

               Employment Act, as amended, 29 U.S.C. 623 (ADEA).

            88. As a result of this complaint, the same day the Plaintiff was fired by the

               Defendant, using pretextual reasons.

            89. Therefore, on or about July 29, 2019, Plaintiff was fired by the Defendant, and

               Plaintiff’s termination was directly and proximately caused by Defendant’s

               unjustified discrimination and retaliation against Plaintiff because he engaged

               in protected activities under ADEA and because Plaintiff’s brother Raimundo

               Ruiz Castillo filed a Charge of Discrimination based on Age.

            90. Defendant’s actions violated the anti-retaliatory provisions of the Age

               Discrimination in Employment Act, as amended, 29 U.S.C. 623 (ADEA).

            91. Moreover, Plaintiff’s termination came just in temporal proximity after

               Plaintiff’s engaged in protected on the same day, July 29, 2019.

            92. The Plaintiff’s protected activity resulted in retaliatory adverse actions that

               altered the terms, conditions, and privileges of the Plaintiff's employment.

            93. Defendant CASA CASUARINA through its practices and policies as an

               employer, willfully, and with malicious or reckless disregard of Plaintiff’s



                                          Page 16 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 17 of 27



                  federally protected rights, retaliated against Plaintiff ROLANDO LUIS on

                  account of Plaintiff’s complaints and being discriminated because of his Age.

             94. Retaliation based on having engaged in a protected activity constitutes

                  unlawful retaliation.

             95. As a result of the retaliation, Plaintiff ROLANDO LUIS has incurred

                  substantial   monetary     losses   and    has   suffered    emotional   distress,

                  embarrassment, and humiliation.

             96. Defendant CASA CASUARINA is subject to vicarious liability for the actions

                  of its agents because it failed to take adequate remedial measures to prevent

                  and to halt the discrimination, harassment, and retaliation to which the Plaintiff

                  was subjected to despite Defendant’s knowledge that such discrimination,

                  harassment, and retaliation was occurring.

             97. Plaintiff has retained the law offices of the undersigned attorney to represent

                  him in this action and is obligated to pay reasonable attorney’s fees and costs.

                                          PRAYER FOR RELIEF

     WHEREFORE, Plaintiff ROLANDO LUIS respectfully requests that this court order the

     following:

        A. Grant a permanent injunction enjoining Defendant CASA CASUARINA its

            officers, successors, assigns, and all persons in active concert or participation with

            it, from engaging in any employment practice which discriminates based on age.

        B. Reinstate Plaintiff to the same position he held before the retaliatory personnel

            action, or to an equivalent position.

        C. Reinstate full fringe benefits and seniority rights to Plaintiff.



                                             Page 17 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 18 of 27



         D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

             benefits, including front pay, back pay with prejudgment interest and other

             remuneration for mental pain, anguish, pain, and humiliation from the

             discrimination and/or for terminating Plaintiff in retaliation of his complaints of age

             discrimination.

         E. For a money judgment representing prejudgment interest.

         F. Award any other compensation allowed by law including punitive damages,

             attorneys’ fees, and further demands a trial by jury on all issues so triable.

                                      JURY TRIAL DEMAND

     Plaintiff ROLANDO LUIS demands a trial by jury on all issues triable as of right by a

     jury.

                               COUNT III:
      VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992 CHAPTER 760:
                     DISCRIMINATION BASED ON AGE

              98. Plaintiff ROLANDO LUIS re-adopts every factual allegation as stated in

                 paragraphs 1-45 above as if set out in full herein.

              99. Plaintiff is a member of a protected class under Title VII, and the Florida Civil

                 Rights Act because of his Age, within the meaning of the Florida Civil Rights

                 Act.

              100. Defendant CASA CASUARINA employed ROLANDO LUIS as a non-

                 exempted, hourly, full-time restaurant employee, from on or about October 26,

                 2016, through approximately July 29, 2019, or 144 weeks




                                             Page 18 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 19 of 27



            101. At all times material hereto, the Employer/Defendant CASA CASUARINA

               failed to comply with the Florida Civil Rights Act of 1992 [Florida Statutes

               Section 760.10] which states:

            “It is an unlawful employment practice for an employer: To discharge or to fail or
           refuse to hire any individual, or otherwise to discriminate against any individual
           with respect to compensation, terms, conditions, or privileges of employment,
           because of such individual's race, color, religion, sex, national origin, age,
           handicap, or marital status.

            102. The discrimination and termination of Plaintiff ROLANDO LUIS by

               Defendant were based on the Plaintiff being 56-year-old.

            103. The Discrimination and Harassment of Plaintiff ROLANDO LUIS by

               Defendant CASA CASUARINA was caused by the Defendant being aware of

               the Plaintiff’s Age.

            104. The Plaintiff was harassed and discriminated because of his Age, he

               suffered discriminatory treatment, hostile working environment, retaliation,

               and finally, he was terminated.

            105. At all relevant times, including the time of the employment termination of

               Plaintiff, Defendant, was aware that Plaintiff was 56-year-old.

            106. At the time of the Defendant’s termination of his employment, the Plaintiff

               did perform and excel at the performance of the essential functions of his

               position.

            107. The Plaintiff was well qualified for the position.

            108. The Plaintiff was fired by the Defendant and the Plaintiff’s termination of

               employment was directly and proximately caused by the Defendant’s




                                         Page 19 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 20 of 27



                  unjustified discrimination against Plaintiff because of his Age, in violation of

                  Florida Statute Section 760.

             109. As a direct and proximate result of the Defendant’s intentional conduct,

                  Plaintiff suffered serious economic losses as well as mental pain and suffering.

             110. Any alleged nondiscriminatory reason for this treatment of Plaintiff asserted

                  by Defendant is a mere pretext for the actual reason for terminating

                  employment, his Age.

             111. The Defendant’s actions were malicious and were recklessly indifferent to

                  the Plaintiff’s rights pursuant to Florida Statute Section 760, protecting a

                  person from discrimination because of Race, Color, Religion, Sex, National

                  Origin, Age, Handicap, or Marital status.

             112. The actions of Defendant were done wantonly, willfully, maliciously, and

                  with reckless disregard of the consequences of such actions.

             113. Defendant CASA CASUARINA is subject to vicarious liability for the

                  actions of its agents because it failed to take adequate remedial measures to

                  halt the Discrimination, Harassment to which Plaintiff was subjected to despite

                  Defendant’s knowledge that such discrimination, harassment, and retaliation

                  was occurring.

             114. The Plaintiff has retained the law offices of the undersigned attorney to

                  represent him in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

     WHEREFORE, Plaintiff ROLANDO LUIS respectfully requests that this court order the

     following:



                                            Page 20 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 21 of 27



        A. Grant a permanent injunction enjoining Defendant CASA CASUARINA, its

            officers, successors, assignees, and all persons in active concert or participation

            with it, from engaging in any employment practice which discriminates based on

            Age.

        B. Reinstate Plaintiff to the same position he held before the retaliatory personnel

            action, or to an equivalent position.

        C. Reinstate full fringe benefits and seniority rights to Plaintiff.

        D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

            benefits, including front pay, back pay with prejudgment interest and other

            remuneration for mental pain, anguish, pain, and humiliation from employment

            termination due to his Age.

        E. For a money judgment representing prejudgment interest.

        F. Award any other compensation allowed by law including punitive damages,

            attorney’s fees (448.104), and further demands a trial by jury on all issues so triable.

                                      JURY TRIAL DEMAND

     Plaintiff ROLANDO LUIS demands a trial by jury on all issues triable as of right by a jury.

                                    COUNT IV:
                     VIOLATION OF FLORIDA CIVIL RIGHTS ACT,
                   CHAPTER 760, FLORIDA STATUTES; RETALIATION

             115. Plaintiff ROLANDO LUIS re-adopts every factual allegation as stated in

                 paragraphs 1-45 and 97-114 of this Complaint as if set out in full herein.

             116. This is an action against CASA CASUARINA for unlawful retaliation

                 under the Florida Civil Rights Act, Chapter 760, Fl Statutes, (FCRA).




                                            Page 21 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 22 of 27



            117. The Defendant CASA CASUARINA employed ROLANDO LUIS as a

               non-exempted, hourly, full-time restaurant employee, from on or about

               October 26, 2016, through approximately July 29, 2019, or 144 weeks.

            118. The Defendant CASA CASUARINA also employed Plaintiff’s brother,

               Raimundo Ruiz Castillo, from March 3, 2015, to March 15, 2019, or 155

               weeks. Raimundo Ruiz Castillo held the same position as a prep cook and

               worked under the same supervision as the Plaintiff ROLANDO LUIS.

            119. The FCRA contains an anti-retaliation provision, forbidding employers

               from retaliating, or from taking adverse personnel action against, those

               employees who exercise their lawful and protected rights under Title VII.

            120. The FCRA, Fla. Stat. Section 760.10, (7) reads in applicable part, as

               follows:

            “It is an unlawful employment practice for an employer, an employment agency,
            a joint labor management committee, or a labor organization to discriminate
            against any person because that person has opposed any practice which is an
            unlawful employment practice under this section, or because that person has
            made a charge, testified, assisted, or participated in any manner in an
            investigation, proceeding, or hearing under this section”.

            121. Plaintiff is a member of a protected class under Title VII and the Florida

               Civil Rights Act because of his age, and because of their participation in

               protected activities within the meaning of the Florida Civil Rights Act.

            122. During his time of employment with Defendant CASA CASUARINA,

               Plaintiff ROLANDO LUIS suffered discrimination and harassment based on

               his Age.




                                         Page 22 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 23 of 27



            123. Since Chef Walter Mancini arrived to work at CASA CASUARINA, he

               subjected the Plaintiff and his brother to discriminatory treatment and

               harassment because of their Age.

            124. On or about March 8, 2019, Plaintiff opposed to the conduct of Chef Walter

               Mancini. The Plaintiff and his brother confronted the Chef directly and

               demanded him to stop his discriminatory remarks about their Age.

            125. This complaint constituted protected activity under the Florida Civil Rights

               Act, Chapter 760, Fl Statutes, (FCRA).

            126. The Plaintiff’s brother, Raimundo Ruiz Castillo was fired the following

               week, March 15, 2019. After his termination, Raimundo Ruiz Castillo filed a

               Charge of Age Discrimination with the EEOC, on or about April 01, 2019.

            127. Upon the termination of his brother, and the subsequent filing of his FLSA

               lawsuit and Charge of Discrimination, Defendant retaliated against Plaintiff.

            128. The Plaintiff suffered increased discrimination, harassment, and retaliation

               because of his association with someone who had participated in the protected

               activity of filing an EEOC charge under ADEA.

            129. The Age-related Charge of Discrimination filed against the Defendant did

               not deter Chef Walter Mancini from continuing his harassment against

               Plaintiff because of his Age.

            130. The Plaintiff was penalized and retaliated against because his brother

               exercised his rights under the FCRA, Fla. Stat. Section 760.10, (7). Therefore,

               Plaintiff suffered third-party retaliation.




                                           Page 23 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 24 of 27



            131. Plaintiff was subjected to different terms and conditions of employment, he

               was unfairly reprimanded, Plaintiff’s work was closely scrutinized more than

               that of other employees, without justification and then he was accused of poor

               performance.

            132. Furthermore, Chef Walter Mancini repeatedly threatened Plaintiff with the

               reduction of his working hours and with his termination.

            133. The harassment of Chef Walter Mancini was so severe and pervasive that

               created a hostile working environment for the Plaintiff.

            134. On or about July 15, 2019, Defendant escalated his harassment and

               retaliatory conduct, and Plaintiff’s working hours were reduced from more

               than 40 weekly to about 24 hours per week.

            135. On or about July 29, 2019, complained about the reduction of his working

               hours, and he complained about discrimination, harassment, and retaliation.

            136. Plaintiff complained and told Chef Walter Mancini that he was suffering

               discrimination and retaliation because he and his brother complained about

               Age discrimination. Plaintiff also stated that he was suffering double

               retaliation, and that Defendant was punishing him because he complained

               about Age discrimination complaint and because his brother had filed a Charge

               of Age Discrimination against Defendant.

            137. This complaint constituted protected activity under the FCRA, Fla. Stat.

               Section 760.10, (7).

            138. As a result of this complaint, the Plaintiff was fired by the Defendant using

               pretextual reasons.



                                         Page 24 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 25 of 27



            139. Therefore, on or about July 29, 2019, Plaintiff was fired by the Defendant,

               and Plaintiff’s termination was directly and proximately caused by

               Defendant’s unjustified discrimination and retaliation against Plaintiff because

               he engaged in protected activities under the FCRA and because Plaintiff’s

               brother Raimundo Ruiz Castillo filed an Age Charge of Discrimination against

               Defendant.

            140. Defendant’s actions violated the anti-retaliatory provisions of the Florida

               Civil Rights Act, Chapter 760, Fl Statutes, (FCRA).

            141. Moreover, Plaintiff’s termination came just in temporal proximity after

               Plaintiff’s engaged in protected on the same day, July 29, 2019.

            142. The protected activity resulted in retaliatory adverse actions that altered the

               terms, conditions, and privileges of the Plaintiff's employment.

            143. At the time of his termination Plaintiff performed and excelled at the

               functions of his job, any alleged nondiscriminatory reason for terminating

               Plaintiff asserted by the Defendant is a mere pretext for the actual reasons for

               termination, Plaintiff’s complaints of discrimination and harassment because

               of his Age.

            144. Defendant CASA CASUARINA through its practices and policies as an

               employer, willfully, and with malicious or reckless disregard of Plaintiff’s

               statutory protected rights, retaliated against Plaintiff ROLANDO LUIS on

               account of Plaintiff’s complaints about being discriminated because of his

               Age.




                                          Page 25 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 26 of 27



            145. Defendant CASA CASUARINA is subject to vicarious liability for the

               actions of its agents because it failed to take adequate remedial measures to

               prevent and to halt the discrimination, harassment, and retaliation to which

               Plaintiff was subjected to, despite Defendant’s knowledge that such

               discrimination, harassment, and retaliation was occurring.

            146. The harassment and discrimination were perpetrated by the decision-maker,

               and this fact, perpetuated and facilitated an abusive, discriminatory, and hostile

               work environment based on Plaintiff’s Age within the meaning of Section

               760.10 of the Florida Civil Rights Act.

            147. As a direct and proximate result of the actions and omissions of the

               Defendant, the Plaintiff has suffered injury and losses including a violation of

               his statutory rights.

            148. The Plaintiff has no plain, adequate, or complete remedy at law. He is

               suffering and will continue to suffer, irreparable injury in the form of

               psychiatric and psychological harm, extreme emotional distress, emotional

               pain, mental anguish and humiliation, loss of dignity, loss of enjoyment of life,

               loss of past and future wages and an inability to earn wages in the future. These

               losses are continuing and will continue in the future.

                                       PRAYER FOR RELIEF

     WHEREFORE, Plaintiff ROLANDO LUIS respectfully requests that this Court;

        A. Grant a permanent injunction enjoining Defendant CASA CASUARINA, its

           officers, successors, assigns, and all persons in active concert or participation with




                                          Page 26 of 27
Case 1:20-cv-22958-DPG Document 1 Entered on FLSD Docket 07/17/2020 Page 27 of 27



             it, from engaging in the further discriminatory practice in violation of the FCRA,

             Fla. Stat. Section 760.10, (7).

         B. Award Plaintiff ROLANDO LUIS judgment against the Defendant CASA

             CASUARINA for compensatory damages as determined by the Trier of fact.

         C. Award Plaintiff restitutionary damages including back pay, front pay, liquidated

             damages, any “Employee Welfare Benefits” and retirement benefits for the time

             the Plaintiff should have worked absent Defendant’s discriminatory treatment.

         D. Enter Judgment for Punitive damages against CASA CASUARINA.

         E. Award all reasonable Attorney’s fees and costs incurred in connection with this

             action; and any other and further relief as justice may require.

                                      JURY TRIAL DEMAND

      Plaintiff ROLANDO LUIS demands trial by a jury of all issues triable as of right by a

     jury.

     Dated: July 17, 2020

                                                        Respectfully submitted,


                                                       By: _/s/ Zandro E. Palma____
                                                       ZANDRO E. PALMA, P.A.
                                                       Florida Bar No.: 0024031
                                                       9100 S. Dadeland Blvd.
                                                       Suite 1500
                                                       Miami, FL 33156
                                                       Telephone: (305) 446-1500
                                                       Facsimile: (305) 446-1502
                                                       zep@thepalmalawgroup.com
                                                       Attorney for Plaintiff




                                               Page 27 of 27
